UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6132


ALEXANDER OTIS MATTHEWS,

                       Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                       Defendant – Appellee,

          and

RYAN FAULCONER, AUSA; CARLA COOPWOOD, U.S. Probation
Officer; BENNETT BROWN, Attorney; CHRISTINE WINDNESS, FBI
Special Agent; JOHN DOE, Unknown Agent of Maryland State
Attys. Office; JANE DOE, Unknown named agents of Maryland
State   Attys.   Office;  MICHAEL   PAUZE,  AUSA;   ALICIA
WOJTKONSKI, FBI Special Agent; ROD ROSENSTEIN, in His
Official Capacity; NEIL MCBRIDE, in His Official Capacity;
DISTRICT OF MARYLAND US ATTORNEYS OFFICE, in its Official
Capacity; EASTERN DISTRICT OF VIRGINIA (ALEXANDRIA) US
ATTORNEYS OFFICE, in its Official Capacity; BENNETT BROWN,
in his Individual Capacity; RYAN FAULCONER, In his
Individual Capacity,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-01473-LO-TCB)


Submitted:   May 19, 2015                       Decided: May 22, 2015
Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alexander Matthews, Appellant Pro Se. Ayana Niambi Free,
Assistant United States Attorney, Sosun Bae, Andrew Sun Han,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Alexander      Matthews   appeals    the    district       court’s    order

granting the United States’ motion to dismiss his Federal Tort

Claims Act suit for lack of jurisdiction.               We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                   Matthews v. United

States, No. 1:12-cv-01473-LO-TCB (E.D. Va. Jan. 13, 2015).                    We

dispense   with     oral   argument   because         the    facts   and   legal

contentions   are    adequately   presented      in    the    materials    before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3